DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Simon on 11/22/21.
The application has been amended as follows: 
Claim 21 line 18 please delete “...adipose tissue.”, and add”…adipose tissue, wherein the percentage of the determined volume likely containing adipose tissue is a weighted percentage whereby a decreasing weight is applied to adipose tissue at increasing distance from the centerline of the selected vascular location”.
Claim 29 line 21 please delete “...adipose tissue.”, and add”…adipose tissue, wherein the percentage of the determined volume likely containing adipose tissue is a weighted percentage whereby a decreasing weight is applied to adipose tissue at increasing distance from the centerline of the selected vascular location.”
Claim 37 line 17 please delete “...adipose tissue.”, and add”…adipose tissue, wherein the percentage of the determined volume likely containing adipose tissue is a weighted percentage whereby a decreasing weight is applied to adipose tissue at increasing distance from the centerline of the selected vascular location.”
Please cancel claims 22, 30 and 38.



Allowable Subject Matter
Claims 21, 23- 29, 31- 37 and 39- 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” wherein the percentage of the determined volume likely containing adipose tissue is a weighted percentage whereby a decreasing weight is applied to adipose tissue at increasing distance from the centerline of the selected vascular location.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2017/ 0265832 discloses methods for volumetric characterisation of perivascular adipose tissue use data collected by computed tomography (CT) scanning.  The volumetric characterisation of perivascular adipose tissue allows the inflammatory status of underlying blood vessels to be established by CT scanning.  This is of use in the diagnosis, prognosis and treatment of coronary and vascular disease.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov